Citation Nr: 1611261	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-28 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to burial benefits. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to July 1974.  He died in March 2012, and the appellant provided services for the Veteran's burial. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Affairs Milwaukee Pension Center. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a hearing before a Decision Review Officer (DRO) on April 1, 2015.  However, in a March 2015 telephonic communication with the RO, an employee of the appellant (S.L.) indicated that he would not be able to attend that hearing because he had continuing education.  He indicated that he would be available any time after April 1, 2015.  To date, the appellant has not been rescheduled for another DRO hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the appellant for a hearing in accordance with its request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




